Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification Objection 
No actual description has been provided to accompany the drawing disclosure.  An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) II. To overcome the objection, applicant must provide a figure description describing each point of view of the figure drawings.  


Claim Rejection - 35 U.S.C. 171

The claim is rejected under 35 U.S.C. 171 as being directed to nonstatutory subject matter. 35 U.S.C. 171 defines the proper subject matter for a design patent:
Whoever invents any new, original and ornamental design for an article of manufacture may obtain a patent therefor, subject to the conditions and requirements of this title.
To be considered statutory subject matter under 35 U.S.C. 171, a claimed design must be embodied in "an article of manufacture." The phrase "an article of manufacture" has been interpreted to be a tangible object or physical substance. In re Zahn, 617 F.2d 261, 268, 204 U.S.P.Q. 988, 995 (CCPA 1980).  
See Henry Hanger & Display Fixture Corp. of America v. Sel-O-Rak Corp., 270 F.2d 635,640, 123
3, 6 (5th Cir. 1959); Pelouze Scale & Mfg. Co. v. American Cutlery Co., 102 F. 916, 918 (7th Cir. 1900). Kim Craftsmen, Ltd. v. Astra Products, Inc., 212 U.S.P.Q. 268 (D.N.J. 1980); 1 E. Lipscomb, Walker on Patents, 2:11 (1984), 1 W. Robinson, The Law of Patents, 200 (1890).
A design may be embodied in an article of manufacture (1) as a configuration for an article of manufacture, (2) as a surface ornamentation for an article of manufacture, or (3) a combination of both. Gorham v. White, 81 U.S. 511, 525 (1871); In re Schnell, 46 F.2d 203, 209 (CCPA 1931); MPEP § 1502. 
Pursuant to the guidelines for examination of design patent applications for computer generated icons, a design for a computer-generated icon may be considered statutory subject matter if the following conditions are present, 1185 O.G. 60, 61 F.R. 11380 (1996).:
1.        The computer screen, monitor, other display panel, or portion thereof is shown in broken or solid lines with the icon displayed on it, and
2.        The claim is directed to the subject matter as embodied in an article of manufacture.
 
1185 O.G. 60, 61 F.R. 11380 (1996).
The subject matter of the instant application does not meet these conditions. Consequently, a design for a graphical user interface per se is unpatentable since it is not embodied in a specific article of manufacture.
In order to overcome this rejection, the following amendments should be made: 

Since the title suggests that the scope of the claim may include a computer, which is understood by the examiner as having a screen that displays the graphical user interface, applicant should amend the title so the article of manufacture embodied is designated as the subject matter. Therefore, application should amend the title throughout the application, original oath/declaration excepted, to read: 
--Display Screen with Graphical User Interface--

The graphical user interface is not accompanied by an article of manufacture, ie a display screen. The computer-generated image must comply with the “article of manufacture” requirement of 35 USC 171. The title of the claimed design suggests that the article of manufacture is the display screen. It may be possible for applicant to show a portion of a display screen in broken line without introducing new matter.  For example, applicant may include a broken line immediately adjacent to the outer edge perimeter of the graphical user interface to represent a portion of a display screen (see D567,249 for an example of an immediately adjacent broken line). Note that if a broken line is added to the drawing, a special description must be inserted into the specification.
If applicant prepares new drawings, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

Conclusion
The claim stands rejected under 35 U.S.C. 171. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-YEN THI NGUYEN whose telephone number is (571)270-0217.  The examiner can normally be reached on 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Eric Goodman can be reached on 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://www.uspto.gov/patents/process/status/private_pair/index.jsp 
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAO-YEN T NGUYEN/Primary Examiner, Art Unit 2919